 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat for the reasons discussed below additional deductions should be made fromthe gross backpay computed in the specification.First,Respondent argues that Reynolds "removed himself from Detroit, an areaof job opportunity to an economically depressed area of less opportunity-WestVirginia," and such move constituted a willful loss of wages. This argument is notsound as applied to the facts in this case. A discriminatorily discharged employeeis required to exercise reasonable efforts to mitigate his loss of earnings by seekingother suitable employment. However, there is no requirement that his search foremployment must be limited to the geographical area where he had been workingwhen he was discriminatorily discharged and there is no evidence in the recordwhich suggests that Reynolds exercised unreasonable bad judgment in leavingDetroit to look for work elsewhere. Furthermore, immediately following his dis-charge Reynolds did not look for employment and after he left that city he didnot restrict his search for employment to West Virginia but also went to the StateofOhio and ultimately returned to Detroit. In these circumstances, contrary toRespondent, I find that the various moves Reynolds made in the course of hissearch for employment do not constitute any willful loss of earnings.Second, Respondent, referring to Reynolds' experience at Parsons Linoleum Co.,contends that "once having found employment at a higher rate than he was earningatRespondent's company, [Reynolds] had an obligation to continue working thereand his failure to do so can be only construed as willfully incurred loss of wages."However, the facts of the case do not support the agrument. Reynolds obtaineda position with Parsons as a plastic laminator for which position his lack of quali-fication immediately became manifest. He did not voluntarily quit this job butwas terminated. However, his employer offered him another position as a trainee.Reynolds is a cabinet maker. Work in the linoleum or plastic laminating industrywas foreign to his trade and past experience. He was offered a position as traineein such different trade less than 2 months after he had been discharged unlawfullyby the Respondent. Such job did not constitute an offer of suitable employment.Reynolds was not required to train in a new trade before he exhausted all reason-able opportunities to find employment compatible with his skills and experience.Therefore Reynolds did not willfully incur any loss of earnings by refusing toaccept a position as a trainee in an unrelated occupation so soon after his unlawfuldischarge.Finally,Respondent refers to Reynolds leaving the job he had withGeneralWood Products as a failure in his affirmative duty to mitigate damages.However, Reynolds' testimony is uncontroverted that he was physically unable todo the work. In such circumstances quitting the position did not constitute a willfulloss of earnings.I find that Reynolds is entitled to the net backpay set forth in the specification.Accordingly, I find that there is due to Harry Reynolds as backpay the sum of$1,556.67 plus interest at the rate of 6 percent per annum to the date of payment,on $250.69 from September 30, 1963; on $899.88 from December 31, 1963; andon $406.10 from March 31, 1963. The sum due to Reynolds shall be reduced bysuch tax withholdings as are required by Federal and State laws.I direct that the Respondent make the payments, or deposit on account of thebackpay due, to the claimants in accordance with the findings above set forth.Sedgwick Furniture, Inc. and Outlet Furniture,Inc.andGeneral(Drivers,Salesdrivers,Warehousemen & Helpers,Local Union245, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica,Petitioner.Case 17-RC-4961.October 21, 1966DECISION AND DIRECTIONPursuant to a stipulation for certification upon consent electionexecuted on February 8, 1966, an election by secret ballot was con-ducted on February 16, 1966, under the direction and supervision of161NLRB No. 25. SEDGWICK FURNITURE, INC.305the Regional Director for Region 17, among the employees in theappropriate unit. At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that of approximately15 eligible voters, 15 cast ballots, of which 6 were for and 5 againstthe Petitioner, and 4 were challenged. The challenged ballots weresufficient in number to affect the results of the election.In accordance with the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, as amended, theRegional Director conducted an investigation and, on March 16, 1966,issued and duly served upon the parties his report on challengedballots in which he recommended that the National Labor RelationsBoard direct a hearing in order to resolve the issues with respect tounit placement and voting eligibility of the four individuals whoseballots were challenged.As no exceptions were filed to the Regional Director's report withinthe time provided therefor, the Board adopted the Regional Direc-tor's recommendation as contained in his report and, on March 31,1966, issued an Order remanding the case to the Regional Directorwith instructions to hold a hearing with respect to the challengedballots.Pursuant to that Order, the Regional Director issued a notice ofBearing and designated R. L. DeProspero as Hearing Officer. A hear-ing was held on April 19 and 26, 1966, at which all parties to theseproceedings were represented by counsel and were afforded fullopportunity to, be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.On June 10, 1966, the Hearing Officer issued his report on chal-lenged ballots in which he recommended that the Board sustain thechallenges to the ballot of Robert E. Brickner, and that the Boardoverrule the challenges to the ballots of Catherine Wilcher, EugeneJ. Blades, and Louis Williams. The Hearing Officer further recom-mended that these three challenged ballots be opened and counted.Thereafter, the parties filed timely exceptions to the Hearing Officer'sreport.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Brown and Zagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the policies of the Act to assert juris-diction herein.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.264-188-67-vol. 161-21 306DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning.,the representa-tion of the employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.4 The parties stipulated, and we find,-that the following employeesconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All truckdrivers, helpers, finishers, warehousemen, and shippingand receiving clerks employed by Sedgwick Furniture, Inc., andOutlet Furniture, Inc., Springfield,Missouri, excluding salesmen,office clerical employees, professional employees, -guards, and super-visors as defined in the Act.5.The Board has reviewed the rulings made by the Hearing Officerat the hearing and finds that no prejudicial error has been committed.The rulings are hereby affirmed. The Board has considered theHearing Officer's report, the Petitioner's and Employer's exceptionsthereto,' and the entire record in this case, and hereby adopts theHearing Officer's findings and recommendations with regard to thechallenged ballots, with the exception of his recommendation to over-rule the challenge to the ballot cast by Catherine Wilcher.The Petitioner challengedWilcher's ballot on the ground that,since she was a cleaning maid, her work category was not embracedby any of the five classifications specifically stipulated to by theparties for inclusion in the unit. Although the Hearing Officer foundthatWilcher was in fact performing maid's work at the time of theelection, he nonetheless further found that she should be included inthe unit. In reaching the latter conclusion, the Hearing -Officer rea-soned that, since the parties had neither included nor excluded theclassification of maid from the stipulated unit, their failure to specifyher unit placement requires that the Board make this determination.The Hearing Officer thereupon decided to include the maid, basedon her community of interest with other unit 'employees, and herecommended that the challenge to her ballot be overruled. Petitionerexcepts to this recommendation, and we find merit in the exception.The unit to which the parties stipulated and which we have foundappropriate has no generic description, but, as noted, reflects thatfive specific classifications, only, are to be included, and that fivespecific classifications are to be excluded. "Maid" is not specificallyincluded or excluded. In these circumstances, we find that the failureof the parties to include the classification of maid clearly indicatestheir intention that such a classification shouldnotbe a part of thei The Petitioner's and Employer's exceptions to the Hearingpfficer's report with respectto the challenges to the ballots of Blades, Williams, and Brickner,in our opinion,raise nomaterial and substantial issues which would warrant reversal of the Hearing Officer's find-ings, conclusions,and recommendations as to these three ballots. ELECTRO CONTROLS, INC.307unit complement. The Hearing Officer's contrary finding with respectto her unit placement is thus inconsistent with the parties' intentionand would constitute a departure for their stipulation which wasapproved by the Regional Director.We find, therefore, that Wilcher is not included in the appropriateunit, and we sustain the challenge to her ballot.However, as we have adopted the Hearing Officer's recommenda-tions that we overrule the challenges to the ballots of Blades andWilliams,2 we shall direct that their ballots be opened and countedand that a revised tally of ballots be prepared.[The Board directed that the Regional Director for Region 17shall, within 10 days from the date of this Direction, open and countthe ballots of Eugene J. Blades and Louis Williams, and serve onthe parties a revised tally of ballots and take such steps as may benecessary in accordance with Board Rules and Regulations, Series 8,as amended.]2 SeeSnap-Out Binding & Folding, Inc.,160 NLRB 161.Electro Controls, Inc.andInternational Brotherhood of Electri-calWorkers,Local No.354, AFL-CIO.Cases 27-CA-1843 and1904.October 24,1966DECISION AND ORDEROn 'April' 28, 1966; Trial Examiner Irving Rogosin issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that Respondent had notengaged in certain other unfair labor practices and recommended thatsuch allegations of the complaint be dismissed. Thereafter, the Gen-eral Counsel filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with thesecases toa three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicial error was committed.161 NLRB No. 26.